Citation Nr: 1742659	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970, to include service in the Republic of Vietnam.  The Veteran's decorations for his period of active service include a Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in July 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a heart disability and entitlement to service connection for hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).

FINDING OF FACT

The Veteran does not have bilateral hearing loss disability for VA purposes.




CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C. § 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that exposure to hazardous noise as a result of combat service as a member of the infantry in the Republic of Vietnam resulted in loss of hearing acuity.  Given the facts and circumstances of the Veteran's service, the Board concedes that the Veteran sustained acoustic trauma while in active service.

Service treatment records (STRs) are silent for complaints of decreased hearing acuity while the Veteran was in active service.  Further, at no time was the Veteran shown to have a hearing loss disability for VA purposes during active service.  38 C.F.R. § 3.385 (2017).

In July 2010, the Veteran was afforded a VA audiology evaluation.  At that time, his chief complaint was sudden onset of bilateral hearing loss when a mortar round landed in front of him in the Republic of Vietnam.  Audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right
10
5
10
5
7.5
Left
10
10
15
10
11.25

Speech recognition was measured at 96 percent for both ears.  Therefore, the Veteran did not have bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The Board notes that the record is silent for any objective audiometric testing results consistent with a diagnosis of bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  In fact, at his July 2010 Board hearing, the Veteran reported his hearing acuity had remained the same since his last audiology evaluation.

In order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As previously noted, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's audiogram of record fails to show that the Veteran has bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2017).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted. 38 U.S.C. § 5107 (b) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

The Veteran contends that he has a heart disability and hypertension that were incurred in or were the result of active service, or in the alternative, were chronically worsened by his service-connected posttraumatic stress disorder (PTSD).

At his July 2010 Board hearing, the Veteran reported medication treatment for hypertension since separation from active service in 1970.   

At a July 2010 VA examination, the Veteran reported prior long-standing treatment with blood pressure.  The examiner diagnosed hypertension with no current symptomatic cardiac disease per history, examination, or testing.  The examiner opined that the Veteran's hypertension.

A review of the post-service VA treatment notes of record show the Veteran's hypertension has progressively worsened since 2010.  In fact, he was hospitalized in February 2017 with a diagnosis of a non-ST-elevation myocardial infarction (NSTEMI).  Cardiac stress testing performed in March 2017 showed the Veteran had a markedly hypertensive response to exercise with peak systolic blood pressure of 230/100.  VA physicians reported the Veteran's Type II NSTEMI under stress of severe hypertension and noted he may have some coronary artery disease (CAD).

As the post-service medical evidence of record shows the Veteran experienced a heart attack as a result of severe hypertension, and includes an indication that he may have active CAD, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present heart disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes adjudication of the heart disability claim may have a significant impact on the Veteran's claim for hypertension.  As such, the claim is inextricably intertwined with the issue of entitlement to service connection for a heart disability and so, cannot be decided at this time.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made regarding the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present heart disability.  The claims file must be made available to, and reviewed by the examiner.  All necessary testing should be conducted.

Based on the examination results and review of the record, the examiner should identify any currently present heart disabilities, to specifically include coronary artery disease and hypertension.  

Then, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present heart disability had its onset during active service or is otherwise etiologically related to active service, to include herbicide exposure sustained therein.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present heart disability was caused or chronically worsened by a service-connected disability, to include PTSD.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


